Citation Nr: 9931021	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  92-53 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from June 1941 to 
November 1945 and from March 1951 to July 1952.  The earlier 
period of service included internment as a prisoner of war 
(POW) of the German government from January 11, 1944, to 
May 3, 1945.  The present matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1990 rating 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for traumatic arthritis of the left ankle, 
determined to be 10 percent disabling, effective 
September 20, 1988.  

This case was previously before the Board and was remanded in 
August 1994 and April 1998 for further development.

In May 1998, the veteran's claim was transferred from the 
Seattle, Washington RO to the Fort Harrison Medical and 
Regional Office.   

The veteran is in receipt of a total rating for compensation 
purposes based on individual unemployability since September 
20, 1989.

In the informal hearing presentations from the veteran's 
representative, dated August 15, 1997 and September 14, 1999, 
the issue of service connection for ischemic heart disease as 
well as the issues of service connection for the residuals of 
cold injury to the face, chin and feet and an increased 
rating for left hand residuals of cold injury, frostbite, 
traumatic arthritis, were raised.  These matters are referred 
to the RO for action deemed appropriate.  The Board also 
notes that the issue of service connection for ischemic heart 
disease was referred to the RO in the Board's April 1998, but 
apparently no action was taken.




FINDINGS OF FACT

1.  Prior to September 18, 1998, the veteran's left ankle 
arthritis was productive of pain, dorsiflexion of 15 degrees 
and plantar flexion of 45 degrees; no more than moderate 
limitation of motion was shown.  

2.  Since September 18, 1998, the veteran's left ankle 
arthritis has been productive of pain, dorsiflexion of 
20 degrees and plantar flexion of 17 degrees; no more than 
marked limitation of motion has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent evaluation for 
left ankle arthritis prior to September 18, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5270, 5271 (1999).  

2.  The criteria for a 20 percent evaluation and no more for 
left ankle arthritis as of September 18, 1998 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5270, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is important to note that the veteran's 
claim for a rating in excess of the 10 percent evaluation 
provided for his service-connected left ankle arthritis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a plausible claim.  In this case, 
the veteran has asserted that his left ankle arthritis is 
more severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  He has 
undergone VA examinations in connection with this claim.  
Pursuant to the Board's remands in August 1994, and 
April 1998, the veteran underwent additional VA examination.  
The record is now complete; there is no further obligation to 
assist the veteran in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of March 1990, the RO granted service 
connection for left ankle arthritis, determined to be 
10 percent disabling, effective from September 1988.  The RO 
has considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also reiterated that on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The Court also made clear 
that its holding in Francisco v. Brown, 7 Vet.App. 55, 58 
(1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folders and any additional 
medical evidence presented, including reevaluation of the 
veteran's disability in January 1995 and August 1998.  The 
veteran's evaluation for left ankle arthritis has remained 
the same throughout this appeal.  The veteran asserts that 
the 10 percent evaluation for his left ankle arthritis does 
not properly reflect the level of disability exhibited by 
this service-connected disorder.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for left ankle arthritis, rated under 
the provisions of Diagnostic Code 5271.  This disability is 
evaluated as 10 percent disabling, considered as moderate 
limitation of left ankle motion.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

The veteran underwent a VA POW protocol examination in 
January 1990.  It was noted that the veteran had arthritis of 
the left ankle that was quite painful and, at times, limited 
his activity.  He also complained that his left ankle had 
been painful and unstable and had been giving out, ever since 
his parachute landing in 1942.  Physical examination of the 
left ankle revealed a tender spot on the lateral aspect of 
the ankle.  There was no swelling of the ankle or crepitus.  
X-ray examination of the left ankle showed the ankle was 
generally unremarkable.  A heterotopic ossification was 
projected superior to the left talus in its anterior aspect 
and was noted to possibly signify an old mild traumatic 
injury to this area in the distant past.  

The veteran underwent a private examination in August 1990.  
He complained of gradual increasing discomfort in his left 
ankle which had increased over the years.  Physical 
examination revealed the veteran had fairly good range of 
motion of his left ankle.  The left ankle had tenderness on 
both the medial and lateral aspect of the ankle.  There was 
no significant swelling or laxity of the ankle joint noted.  
The medical assessment was mild-to-moderate degenerative 
arthritis of the left ankle.  The examiner indicated that the 
beginning of the veteran's arthritis occurred when he injured 
his lower extremities during a parachute jump in 1942.  At 
the time of the landing, the veteran suffered marked 
spraining of the left ankle.  

The veteran underwent a VA general medical examination in 
April 1995.  During the examination, the examiner noted that 
the veteran's ankles reflexes were absent.

Pursuant to the Board's August 1994 remand, the veteran 
underwent an examination for VA rating purposes in 
January 1995.  The record indicated that the veteran had 
mild-to-moderate degenerative arthritis in the left ankle.  
He complained of pain on walking, principally in the left 
ankle.  Physical examination revealed the veteran had a 
fairly good gait but was unable to heel and toe walk due to 
pain response.  Lower extremity pulses were normal and there 
were no significant trophic changes.  Range of motion of the 
left ankle included dorsiflexion of 15 degrees, plantar 
flexion of 45 degrees, inversion of 15 degrees and eversion 
of 25 degrees.  Ligament support showed laxity in the 
anterolateral ligaments of the left ankle when compared to 
the right.  There was no swelling or redness, but there was 
tenderness, anterolateral, in the left ankle.  X-ray 
examination of the left ankle from June 1994 showed spurring 
on the medial aspect of the talus, within the ankle joint and 
also on the lateral aspect and the area adjacent to the 
distal end of the fibula.  Some elongation of the fibula was 
also noted and slight anterior spurring of the distal tibia.  
The examiner also indicated that he reviewed January 1995 x-
rays which showed slight narrowing of the left tibiotalar 
joint, with arthritic spurring, similar to that noted 
previously.  The pertinent diagnosis was arthritis of both 
ankles, worse on the left.  

Private treatment records dated in August 1995 related that 
the veteran complained of a severe left ankle sprain in 1942.  
He stated that he still had aching of the left ankle, 
especially on standing.  He also noted that he had giving way 
of the left ankle.  

Pursuant to the Board's April 1998 remand, the veteran 
underwent a VA orthopedic examination, apparently on 
September 18, 1998.  He complained that he was unable to bear 
weight on his left ankle for greater than five to seven 
minutes without significant pain.  He also complained of 
difficulty ambulating inclines, whether ascending or 
descending, and difficulty negotiating stairs.  Physical 
examination of the left ankle revealed some pitting edema 
about the left ankle and distal left leg.  He reported that 
on the day of the examination, his right hip was his main 
problem and that he was having a fairly good day in terms of 
his left ankle.  Range of motion studies of the left ankle 
revealed dorsiflexion of 21 degrees, passive dorsiflexion of 
26 degrees and plantar flexion of 17 degrees.  The veteran 
had 5/5 power with both plantar flexion and dorsiflexion.  
There was no evidence of ankle crepitus appreciated.  He also 
had no perceived locking of the ankle joint.  He had a stable 
ankle joint to medial and lateral stress, as well as 
inversion and eversion and anteroposterior drawing testing.  
He had no complaints during the examination except to deep 
palpation at the distal talofibular joint, anteriorly.  He 
related to the examiner that this was the primary location of 
pain during his acute exacerbations.  There was no effusion 
noted on examination, but the veteran did state that his 
ankles occasionally swelled.  Review of the veteran's 
magnetic resonance imaging (MRI) studies revealed a 6mm 
defect of the tibial plafond of the left ankle which was just 
lateral to the midline and slightly anterior to the midline.  
The defect was consistent with either avascular necrotic area 
or an osteochondral injury.  The MRI confirmed the lack of 
joint effusion.  There was some mild osteophyte formation on 
plain films.  No loose bodies were noted in the left ankle.  
The examiner's assessment was that the veteran's left ankle 
injury was related to his injury in 1942 and appeared to be 
worsening both based on clinical history and according to his 
records.  The examiner noted that the natural history of 
degenerative changes was for it to progress.  Based on the 
aforementioned defect in the tibial plafond, spontaneous 
resolution was noted to be unlikely.  The veteran was having 
increasing difficulty with activities of daily living and 
based on his age, gainful employment was unlikely.  The 
examiner stated that the veteran's symptoms seemed to be 
consistent with the objective findings and probably limited 
him during flare-ups and quiescent periods, less than 
10 percent regarding range of motion and strength and 10 to 
30 percent regarding fatigability and pain.  

The veteran's left ankle arthritis currently is evaluated as 
10 percent disabling under the provisions of Diagnostic Code 
5271 of the VA's Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.71a. The left ankle arthritis is evaluated as arthritis 
due to trauma.  Arthritis, due to trauma, substantiated by X-
ray evidence, should be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of arthritic 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  With X-ray evidence of 
arthritic involvement of 2 or more major joints or 2 or more 
minor joint groups, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5271, moderate limitation of ankle 
motion warrants a 10 percent evaluation.  In order to warrant 
a 20 percent evaluation, limitation of left ankle motion must 
be marked.  

Prior to September 18, 1998, when compared with standard 
range of ankle motion (0 to 45 degrees plantar flexion and 0 
to 20 degrees dorsiflexion, see 38 C.F.R. § 4.71a, Plate II) 
the veteran's left ankle limitation of motion was never more 
than moderate in degree.  Therefore, more than 10 percent is 
not warranted for the veteran's left ankle arthritis 
evaluation.  

However, the veteran was evaluated by VA on September 18, 
1998.  At that time, the orthopedic examiner not only 
determined that the veteran's left ankle dorsiflexion was 
accomplished to 21 degrees, plantar flexion was accomplished 
to only 17 degrees, indicating marked limitation of motion in 
plantar flexion.  Therefore, since the September 18, 1998 VA 
examination, the veteran's left ankle limitation of motion 
has warranted a 20 percent evaluation.  

The 20 percent evaluation warranted for marked limitation of 
motion for the veteran's left ankle arthritis is the highest 
evaluation for arthritis of the ankle.  In order to warrant 
an evaluation for left ankle arthritis higher than 
20 percent, the veteran's left ankle disability must show 
ankylosis fixed in plantar flexion between 30 degrees to 
40 degrees or in dorsiflexion between 0 degrees to 
10 degrees.  See Diagnostic Code 5270.  In this case, the 
veteran does not have ankylosis of the left ankle and, 
therefore, does not warrant an evaluation for his left ankle 
disability in excess of 20 percent.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  As the veteran is currently 
receiving the maximum disability rating available under 
Diagnostic Code 5271 for limitation of motion, consideration 
of functional loss due to pain would not lead to a higher 
evaluation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

As noted above, the veteran is rated at the highest schedular 
evaluation of 20 percent since September 18, 1998 for left 
ankle arthritis and in the absence of evidence of ankylosis, 
there is no other schedular basis upon which to grant greater 
benefits than those awarded herein.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as he described his history, current complaints and 
belief in the merits of his claim, he is not competent to 
testify to medical diagnosis or findings.


ORDER

An evaluation in excess of 10 percent for the service-
connected left ankle arthritis prior to September 18, 1998, 
is denied.

An evaluation of 20 percent and no more for the service-
connected left ankle arthritis since September 18, 1998, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

